Title: From George Washington to Major General Lafayette, 30 September 1779
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


        
          My dear Marqs—
          West-point Sep. 30th 79.
        
        A few days ago I wrote you a letter in much haste. the cause a sudden notification of Monsr Gerards having changed the place of his embarkation from Boston (as was expected) to Philadelphia, & the

hurry Monsir de la Colombe was in to reach the latter before the Minister should have left it. Since that, I have been honourd with the company of the Chevr de la Luzerne, & by him was favourd with your obliging letter of the 12th of June which filled me with equal pleasure and surprize—the latter at hearing that you had not received one of the many letters I had written to you, since you left the American Shore—I cannot at this time charge My Memory with the precise dates of these letters but the first, which ought & I expected would have reached you at Boston & I much wished it to do so because it contained a Letter from me to Doctr Franklin expressive of the Sentiments I entertained of your Services and merit was put into the hands of a Captn McQueen of Charles Town, who was to Sail from Phila. soon after. In March I again wrote you once or twice—and in June or the first of July following, (when it was reported that Monsr Gerard was about to leave us I took the liberty of committing to his care another of my lettrs to you,) which sevl efforts though they may have been unsuccessful will exhibit no bad specimen of my having kept you constantly in remembrance and a desire of giving you proofs of it.
        It gave me infinite pleasure to hear from your self of the favourable reception you met with from your Sovereign, & of the joy which your safe arrival in France had diffused among your friends—I had no doubt but that this wou’d be the case—to hear it from yourself adds pleasure to the acct. & here My dear friend let me congratulate you on your new, honourable & pleasing appointment in the Army commanded by the Count de Vaux which I shall accompy with an assurance that none can do it with more warmth of Affection, or sincere joy than my self. Your forward Zeal in the cause of liberty—Your singular attachment to this infant world—Your ardent & persevering efforts, not only in America but since your return to France to serve the United States. your polite attention to Americans—and your strict & uniform friendship for me, has ripened the first impressions of esteem & attachment which I imbibed for you into such perfect love & gratitude that neither time nor absence can impair which will warrant my assuring you, that whether in the character of an Officer at the head of a Corps of gallant French (if circumstances should require this)—whether as a Major Genl commanding a division of the American Army—Or whether, after our Swords & Spears have given place to the plough share & pruning-hook, I see you as a private Gentleman—a friend & Companion—I shall welcome you in all the warmth of friendship to Columbias shore; & in the latter case, to my rural Cottage, where homely fare & a cordial reception shall be substituted for delicacies & costly living. this from past experience I know you can submit to—& if the lovely partner of your happiness will consent

to participate with us in such rural entertainment & amusemts I can undertake in behalf of Mrs Washington that she will do every thing in her power to Make Virginia agreeable to the Marchioness—My inclination & endeavours to do this cannot be doubted when I assure you that I love every body that is dear to you. consequently participate in the pleasure you feel in the prospt of again becoming a parent & do most Sincerely congratulate you and your Lady on this fresh pledge she is about to give you of her love.
        I thank you for the trouble you have taken, & your polite attention in favouring me with a Copy of your letter to Congress; & feel as I am perswaded they must do, the force of such ardent zeal as you there express for the interests of this Country—The propriety of the hint you have given them must carry conviction & I trust will have a salutary effect; thoh there is not—I believe—the same occasion for the admonition now, there was some months ago—many late changes have taken place in that honourable body which has removed in a very great degree, if not wholly, the discordant spirit which it is said prevailed in the Winter, & I hope measures will also be taken to remove those unhappy & improper differences which have extended themselves else where to the prejudice of our affairs in Europe.
        You enquire after Monsr de la Colombe, & Colo. Neville; the first (who has been with Baron de Kalb) left this a few days ago as I have already observd for Phila., in expectation of a passage w⟨ith⟩ Monsr Gerard—Colo. Neville called upon me about a Month since and was to have dined with us the next day but did not come, since which I have not seen him nor do I know at this time where he is—he had then but just returned from his own home & it was the first time I had seen him since he parted with you at Boston—It is probable he may be with the Virginia Troops which lye at the Mouth of Smiths clove abt 30 Miles from hence.
        I have had great pleasure in the visit which the Chevalier de la Luzerne & Monsr Marbois did me the honor to make at this Camp—for both of whom I have imbibed the most favourable impressions, and thank you for the honourable mention you made of me to them. The Chevr till he had announced himself at Congress, did not choose to be received in his public character—If he had, except paying him Military honors, It was not my intention to depart from that plain & simple manner of living which accords with the real Interest & policy of Men struggling under every difficulty for the attainment of the most inestimable blessing of life—Liberty—the chevalier was polite enough to approve my principle, & condescended to appear pleased with our Spartan living—In a word he made us all exceeding happy by his affability and good humour, while he remained in Camp.
        
        You are pleased my dear Marquis to express an earnest desire of seeing me in France (after the establishment of our independancy) & do me the honour to add, that you are not singular in your request. let me entreat you to be perswaded, that to meet you any where after the final accomplishment of so glorious an event would contribute to my happiness—& that, to visit a country to whose generous aid we stand so much indebted, would be an additional pleasure—but remember my good friend, that I am unacquainted with your language—that I am too far advanced in years to acquire a knowledge of it. and that to converse through the medium of an interpreter upon common occasions, especially with the Ladies must appr so extremely aukward—insipid—& uncouth—that I can scarce bear it in idea. I will therefore hold myself disengaged for the present and when I see you in Virginia—we will talk of this matter & fix our plan.
        The declaration of Spain in favour of France has given universal joy to every Whig, while the poor Tory droops like a withering flower under a declining Sun—We are anxiously expecting to hear of great and important events on your side the Atlantic At pres[en]t the immagination is left in the wide field of conjecture. Our eyes one moment are turned to an Invasion of England. then of Ireland. Minorca—Gibralter—&ca. In a word we hope every thing, but know not what to expect. or where to fix—The glorious successes of Count DEstaing in the West Indies at the sametime that it adds dominion to France & fresh lustre to her Arms is a source of new & unexpected misfortune to our tender & generous parent & must serve to convince her of the folly of quitting the substance in pursuit of a shadow—and as there is no experience equal to that which is bought I trust she will have a superabundance of this kind of knowledge & be convincd as I hope all the World—& every tyrant in it will that the best & only safe road to honour, glory, & true dignity—is justice.
        We have such repeated advices of Count D’Estaings being in these Seas that (though I have no official information of the event) I cannot help giving entire credit to the report & looking for his arrival every moment & am preparing accordingly—The enemy at New York also expect it, & to guard agt the consequences as much as it is in their power to do, are repairing & strengthening all the old fortifications & adding New ones in the vicinity of the City—their fear, however does not retard an embarcation which was making (& generally believed) to be for the West Indies or Charles Town—It still goes forward—& by my intelligence will consist of a pretty large detachment. About 14 days ago one british Regiment (the 44th compleated) & 3 Hessian Regiments were embarked & are gone, as is supposed, to Hallifax. Under convoy of Admiral Arbuthnot about the 20th of last Month

the Enemy recd a reinforcemt consisting of two new raised Scotch Regts—some drafts—& a few recruits amounting altogether to about 3000 Men & a few days ago Sir Andw Hammond arriv’d with (as it is said) abt 2000 more. Many of these new Troops died on their passage & since landing—the rest are very sickly as indeed their whole Army is while ours keep remarkably healthy.
        The Operations of the enemy this campaign have been confined to the establishment of works of defence. taking a post at Kings ferry—& burning the defenceless towns of New haven—Fairfield—Norwalk—&ca on the sound within reach of their shipping where little else was, or could be opposed to them than the cries of distressed Women and helpless children—but these were offered in vain—since these notable exploits they have never stepped out of their Works or beyond their lines—How a conduct of this kind is to effect the conquest of America the wisdom of a North—a Germaine—or Sandwich best can tell. it is too deep & refined for the comprehension of common understandings & general run of politicians.
        Colo. Fleury who I expect will have the honour of presenting this letr to you, and who acted an important & honourable part in the event, will give you the particulars of the assault & reduction of Stony point—the capture of the G[arrison] consg of 600 Men with their Colours—Arms—Baggage—Stores—15 pieces of valuable Ordnance—&ca—He led one of the columns—struck the colours of the garrison with his own hands—and in all respects behaved with that intrepidity & intelligence which marks his conduct upon all occasions.
        Since that event we surprized and took Paulus hook a very strong fortified post of the enemys, opposite to the city of New York & within reach of the batteries at that place—The garrison consisting of about 160 Men with the colors were brought off, but none of the stores could be removed on acct of its insular situation & the difficulty of removing them—the first of these enterprizes was made under the command of General Wayne—the other was conducted by Majr Lee of the light Horse both of whom have acquired much honor by their gallant behaviour in the respective attacks.
        By my last advices from Genl Sullivan of the 9th Instt I am led to conclude that ‘ere this he has completed the entire destruction of the whole Country of the Six Nations, excepting so much of it as is inhabited by the Oneidas who have always lived in amity with us; and a few towns belonging to the Cayugas and Onondago’s who were disposed to be friendly—At the time these advices came away he had penentrated to the heart of their settlements after having defeated in a general engagement the united force of Indians—Tories—and regulars from Niagara—Burnt between 15 & 20 Towns—destroyed their

Crops & every thing that was to be found—He was then advancing to the exterior Towns with a view to complete the desolation of the whole Country, & Remove the cruel inhabitants of it to a greater distance, who were then fleeing in the utmost confusion, consternation and distress towards Niagara, distant 100 Miles through an uninhabited wilderness—experiencing a little of that distress, but nothing of those cruelties which they have exercised on our unhappy frontier Settlers, who (Men Women & Children) have been deliberately Murdered, in a manner shocking to humanity.
        But to conclude—you requested from me a long letter—I have given you one—but methinks my dear Marquis I hear you say there is reason in all things—that this is too long—I am clearly in Sentiment with you, & will have mercy on you in my next—But at present must pray your patience a while longer, till I can make a tender of my most respectful compliments to the Marchioness. Tell her (if you have not made a mistake, & offered your own love instead of hers to me) that I have a heart susceptable of the tenderest passion, & that it is already so strongly impressed with the most favourable ideas of her, that she must be cautious of putting loves torch to it; as you must be in fanning the flame. But here again methinks I hear you say, I am not apprehensive of danger—My wife is young—you are growing old & the atlantic is between you—All this is true, but know my good friend that no distance can keep anxious lovers long asunder, and that the Wonders of former ages may be revived in this—But alas! will you not remark that amidst all the wonders recorded in holy writ no instance can be produced where a young Woman from real inclination has prefered an old Man—This is so much against me that I shall not be able I fear to contest the prize with you—yet, under the encouragement you have given me I shall enter the list for so inestimable a jewell.
        I will now reverse the scene, & inform you, that Mrs Washington (who set out for Virginia when we took the field in June) often has in, her letters to me, enquired if I had heard from you, and will be much pleased at hearing that you are well, & happy. In her name (as she is not here) I thank you for your polite attention to her—and shall speak her sense of the honor confered on her by the Marchioness.
        When I look back to the length of this letter I am so much astonished & frightned at it myself, that I have not the courage to give it a careful reading for the purpose of correction—You must therefore receive it with all its imperfections—accompanied with this assurance that though there may be many incorrections in the letter, there is not a single defect in the friendship of my dear Marquis Yr Most Obedt—& Affecte Servt
        
          Go: Washington
        
       